DETAILED ACTION
	Response to Amendment
 The amendment filed on 07/09/2021 has been entered and considered by Examiner. Claims 1-8, 10, 12, 16- 22, and 24-27 are presented for examination. This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1-8, 10, 12, 16- 22, and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains NEW subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Under close examination for claim 1, the Applicant’s original filed specification
and/or drawings fail to address the newly added limitations e.g., “…determining a degree of similarity or difference between the search template and the new patch by at least comparing a variance of a texture,” or the like, and “wherein the variance is computed over time individually for each of one or more pixels of the search templates generated from the temporally successive images.” or the like. The closest paragraphs [0023, 0026, 0029, and 0069] of the specification variance of a texture” and “over time individually” is not found anywhere in the filed specification. Furthermore, Applicant still fails to distinctly point out on the Remark & Argument Section filed on 07/09/2021, where the amended limitations can be found. The Examiner respectfully request the Applicant to withdraw all the new matter added to the current examination. Thus, the rejection is maintained.
	Applicant is still welcome to point out where in the specification and/or drawings the Examiner can find support for the newly-added limitations if Applicant believes otherwise. 
	All dependent claims base on the rejected base claim is also rejected.

Claims 1-8, 10, 12, 16- 22, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
For claim 1, the phrase “texture” is not explicitly defined by the Applicant, it is unclear to the Primary Examiner what the intended definition is for this phrase. For the purpose of this examination, the Primary Examiner treats the meaning of ‘texture’ as ‘a characteristic’ or “feature” for a template or a patch for an image. 
	All dependent claims depended base on the rejected claims are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 16-19, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US Pub. 20150131858 A1) in view of Murashita (US Pub. 20120213412 A1).	

	For claim 1, Nakayama discloses a method of tracking an object of interest between temporally successive images taken from a vehicle-based camera system comprising:
	a) from an initial image, determining an initial patch with a respective bounding box encapsulating an identified object of interest (Figs. 13 and 32) [0122-123, 0224-0225]; 
	b) using a search template (initial tracking patch or reference area) based on the initial patch to track said object of interest in a temporally successive image from said camera system (Figs. 8, 14 or 33, steps 1101-1105,  1301-1305) [0119-122, 0224-0225]; 
	and determine therein a new patch having a new bounding box or portion thereof, with respect to said object of interest (Figs. 13B and 32B) [0122-123, 0224-0225]; 
	c) performing a check on a robustness of tracking said object of interest in step b) by analyzing one or more parameters output from step b) (Fig. 13B and 32B steps 1106-1124, 1306-1314, further analyze and checking corrections after the steps performed on 1101-1105, 1301-1305) [0122-123, 0224-0225], the one or more parameters including at least one bounding box parameter of the new patch comprising: a height, a width, or an area (Fig. 13 and 32, 2R) [0103, 0122, 0190, 0205]; and
	d) determining a degree of similarity or difference between the search template and an updated patch template based on the new patch by at least comparing a variance of a texture in the updated patch template and the search template (Figs. 13, 32 and 33; matching a feature point 
wherein the variance is computed over time individually for each of one or more pixels of the updated patch template and the search template (Figs. 13, 32 and 33; using sequence of updated feature points over a period to determine the difference on respective pixels)  [0083, 0253-261, 0267-268].

	But Nakayama doesn’t explicitly teach Kanade Lucas Tomasi (KLT) methodology.
However, Murashita discloses (Figs. 9-11) b) using a search template in Kanade Lucas Tomasi (KLT) methodology to track said object of interest in a temporally successive image from said camera system [0082-86];
	Murashita also discloses determine therein a new patch having a respective new bounding box or portion thereof, with respect to said object of interest (Figs. 9B and 9C; steps 302-308) [0086, 0117, 0139-141]; 
	c) performing a check on a robustness of tracking said object of interest in step b) by analyzing one or more parameters output from step b) (Figs. 11 and 18) [0096-99, 0139-42], the one or more parameters including at least one bounding box parameter of the new patch comprising: a height, a width, or an area (distance of the object area delta 1) [0087-89] ;
Since, all are analogous arts addressing image object tracking use in a vehicular device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakayama and Murashita to ensure proper tracking objects in a camera, thus, improving object identification and functionality of the camera.

	For claim 2, Nakayama, as modified by Murashita, discloses after step a) formulating the updated patch template from said initial patch using a fixed size (Fig. 13 and 32, 2R) [0103, 0122, 0190, 0205].
	Murshita also discloses this limitation. 


	For claim 3, Nakayama, as modified by Murashita, discloses in step b) the search template is the patch template or is derived or amended therefrom (Fig. 13B and 32B) [0103].
	Murshita also discloses this limitation. 
.

	For claim 4, Nakayama, as modified by Murashita, discloses said one or more parameters further comprise at least one of:
	one or more co-ordinates, or scale of the new bounding box (Fig. 13 and 32, 2R) [0103, 0122, 0190, 0205].

	For claim 5, Nakayama, as modified by Murashita, discloses step c) further comprises: determining area, height or width of the new bounding box, and determining if the area, height, or width is less or more than a threshold [0103, 0119, 0136].

	For claim 6, Nakayama, as modified by Murashita, discloses step c) comprises determining with respect to the initial bounding box and the new bounding box, an absolute or 

	For claim 7, Nakayama, as modified by Murashita, discloses determining if said absolute or relative change is higher or lower than a threshold [0103, 0119, 0136].poodjnekbkhfjh bnbhbhikf hbjfffg 

	For claim 8, Nakayama, as modified by Murashita, discloses step c) further comprises determining an amount or percentage of the new bounding box which lies outside the temporally successive image (Fig. 13 and 32) [0103, 0122, 0190, 0205].

	For claim 10, Nakayama, as modified by Murashita, discloses providing an updated search template or revising the search template based on the updated patch template [0103, 0122, 0190, 0205].
	For claim 12, Nakayama, as modified by Murashita, discloses said step c) includes determining, for one or more pixels of said new patch, said updated patch template, or an updated search template, a gradient between a pixel parameter and one or more neighboring pixels (Fig. 13 and 32) [0083, 0103, 0122, 0180, 0190, 0205].
	For claim 16, Nakayama, as modified by Murashita, discloses a value derived from the variance computed over time individually for each of the one or more pixels of the updated patch 

	For claim 17, Nakayama, as modified by Murashita, discloses determining the degree of similarity or difference between an initial patch template or the search template with the updated patch template [0253-258, 0267-268].

	For claim 18, Nakayama, as modified by Murashita, discloses determining a quantity or proportion of pixels of the updated patch template whose pixel parameter difference to the corresponding pixels in an initial patch template or the search template, differ more than a predetermined value [0253-258, 0267-268].

	For claim 19, Nakayama, as modified by Murashita, discloses said pixel parameter, texture or variance relates to one of: brightness, grey scale, hue or saturation [0046-48, 0112, 0157-158, 0197, 0207].

For claim 22, Nakayama, as modified by Murashita, discloses a value derived from the variance individually computed for at least one of the one or more pixels of the updated patch template is compared to the difference between the updated patch template and the search template [0253-258, 0267-268].

	For claim 24, Nakayama, as modified by Murashita, discloses step d) further comprises: determining to discard the new patch based on comparing the variance of the texture “…feature point sequence obtained at the current time and obtained in the step S103, and a tracking feature point sequence at the current time, obtained in the step S104, the feature point addition and deletion unit 110 updates the feature point DB 112 by adding a new feature point and deleting a feature point unsuitable for tracking, and prepares for matching processing at subsequent time.. [0083].

	For claim 26, Nakayama, as modified by Murashita, discloses step c) further comprises: determining, based on the height, the width, or the area, that a size of the new bounding box is smaller than a threshold; and determining to discard the new patch based on the size of the new bounding box is smaller than the threshold “…feature point sequence obtained at the current time and obtained in the step S103, and a tracking feature point sequence at the current time, obtained in the step S104, the feature point addition and deletion unit 110 updates the feature point DB 112 by adding a new feature point and deleting a feature point unsuitable for tracking, and prepares for matching processing at subsequent time.. [0083].


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US Pub. 20150131858 A1) in view of Murashita  (US Pub. 20120213412 A1) in further view Seder et al. (US Pub. 20100289632 A1)

	For claim 20, Nakayama, as modified by Murashita, discloses all limitation this claim depend on.
But Nakayama, as modified by Murashita, discloses the following limitation taught by Seder.
f tracking the object of interest, wherein state parameters indicating a lateral and longitudinal position and motion of said object of interest are decoupled in the Kalman filter [0121, 0111, 0135, 0146]. 
Since, all are analogous arts addressing image object tracking use in a vehicular device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakayama, Murashita, and Sedar to optimize tracked object, thus, improving focusing functionality.

	For claim 21, Nakayama, as modified by Murashita, discloses the Kalman filter comprises a state transition matrix and wherein elements of the state transition matrix comprise mixed terms connecting lateral and longitudinal state parameters are cancelled  (removing errors of the lateral and longitudinal using the Kalman filter containing the equation matrix) [0141-143]. See motivation to combine the references from the above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US Pub. 20150131858 A1) in view of Murashita (US Pub. 20120213412 A1) in further view Zhang et al. (US Pub. 20190234746 A1).

	For claim 25, Nakayama, as modified by Murashita, discloses all limitation this claim depend on.
But Nakayama, as modified by Murashita, discloses the following limitation taught by Zhang.
Zhang discloses step c) further comprises: categorizing the robustness of tracking said object of interest into at least three categories of matching success, the at least three categories 
Since, all are analogous arts addressing image object tracking use in a electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakayama, Murashita, and Zhang to optimize tracked feature points thus, improving accuracy and efficiency.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US Pub. 20150131858 A1) in view of Murashita (US Pub. 20120213412 A1) in further view Chu (US Pub. 20170188052 A1).
For claim 27, Nakayama, as modified by Murashita, discloses all limitation this claim depend on.
But Nakayama, as modified by Murashita, discloses the following limitation taught by Chu.
Chu discloses step d) further comprises: keeping track of a local per-pixel gray value variance over time of the updated patch template [0010, 0060]; and 
checking for a sufficient number of updated path templated pixels whose computed local differences satisfy a check by comparing the local per-pixel gray value variance to per-pixel gray value variances of the search template [0010, 0060].
Since, all are analogous arts addressing image object tracking use in a vehicular device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Nakayama, Murashita, and Chu to optimize tracked image quality, thus, improving quality of the image.

Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive. 
With regards to the argument for the limitation “… determining a degree of similarity or difference between the search template and an updated patch template based on the new patch by at least comparing a variance of a texture in the updated patch template and the search template …”, the Examiner reasserts that Nakayama discloses on Fig. 13 and 32 matching a feature point of a reference with a subsequent updated feature point to determine differences “…feature point sequence obtained at the current time and obtained in the step S103, and a tracking feature point sequence at the current time, obtained in the step S104, the feature point addition and deletion unit 110 updates the feature point DB 112 by adding a new feature point and deleting a feature point unsuitable for tracking, and prepares for matching processing at subsequent time.. [0083].

With regards to the argument for the limitation “… wherein the variance is computed over time individually for each of one or more pixels of the updated patch template and the search template…”, the Examiner reasserts that Nakayama discloses on Fig. 13 and 32 wherein the variance is computed over time individually for each of one or more pixels of the updated search templates generated from the temporally successive images “…feature point sequence obtained at the current time and obtained in the step S103, and a tracking feature point sequence at the current time, obtained in the step S104, the feature point addition and deletion unit 110 updates the feature point DB 112 by adding a new feature point and deleting a feature point unsuitable for tracking, and prepares for matching processing at subsequent time.. [0083]. 
“… The matching processing unit 314 performs matching processing for a feature point. It is assumed that edge images which are stored in the video picture DB 304 and precede by one period of time are Dx1(x,y) and Dy1(x,y) and edge images at the current time are Dx2(x,y) and Dy2(x,y). In addition, it is assumed that the distribution of the degree of corner for the edge images at the current time obtained in the degree-of-corner calculation unit 306 is C(x,y) and a tracking feature point list prior to time preceding by one period of time, stored in the feature point DB 312, is FLIST. In addition, with the number NF of feature points, FLIST defines FGET(FLIST,i) as an operation for extracting an i-th tracking feature point within the FLIST list.…” [0261].

“…likelihood c of being a corner is obtained with respect to the center position (sx,sy) of the set small area, using the degree-of-corner distribution C(x,y), and does not utilize the distribution profile of the degree of corner within the small area. The value of the degree of corner at a point is obtained by evaluating the individual vertical and horizontal differential patterns around the corresponding point, and thus is sensitive to a change in the visibility of a target. In a case where a small area is provided at a position in the degree-of-corner distribution, the distribution pattern of the degree of corner within the small area greatly changes owing to the movement of the target. Therefore, in a case where the degree of corner at every point within the small area is reflected, even if the degree of coincidence of the edge image is large, the degree of corner becomes small, and the degree S2 of overall coincidence is reduced.” [0267].
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY
	The arguments made by the counsel cannot take the place of evidence in the record. The Applicant representative’s arguments for the obvious reason to combine the implicit and explicit teaching of the cited reference(s) failed to provide factual support to sustain the ground of arguments. The mere statement of disagreement of the prior art made by the Applicant’s representative cannot be served as evidence for support. Please see the following case law for detail:
	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642